DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 9-16 of copending Application No. 17/002,716 A1 (Fukuda US PAP 2021/0082095 A1) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:

generate a plurality of tomographic images representing a plurality of tomographic planes of a subject by reconstructing a plurality of projection images corresponding to a plurality of radiation source positions which are generated by causing an imaging apparatus to perform tomosynthesis imaging in which a radiation source is moved relative to a detection unit to irradiate the subject with radiation at the plurality of radiation source positions according to movement of the radiation source; synthesize the plurality of tomographic images to generate a composite two-dimensional image; and display the composite two-dimensional image on a display, and in a case where one tissue of a first tissue and a second tissue that are present in the subject in association with each other is selected in the displayed composite two-dimensional image, emphasize and displays the selected one tissue and the other tissue associated with the selected one tissue.
          With respect to claim 2, copending application’s claims 1, 3 and 9-12 claim the image processing apparatus according to claim 1, wherein the processor is configured to generate the composite two-dimensional image by weighted-adding pixel values of pixels corresponding to the plurality of tomographic images (see claim 3).
         With respect to claim 6, copending application’s claims 13 and 14 claim an image processing method comprising: generating a plurality of tomographic images representing a plurality of tomographic planes of a subject by reconstructing a plurality of projection images corresponding to a plurality of radiation source positions which are generated by causing an imaging apparatus to perform tomosynthesis imaging in which a radiation source is moved relative to a detection unit to irradiate the subject with radiation at the plurality of radiation 
          With respect to claim 7, copending application’s claims 15 and 16 claim a non-transitory computer-readable storage medium that stores an image processing program causing a computer to execute: a procedure of generating a plurality of tomographic images representing a plurality of tomographic planes of a subject by reconstructing a plurality of projection images corresponding to a plurality of radiation source positions which are generated by causing an imaging apparatus to perform tomosynthesis imaging in which a radiation source is moved relative to a detection unit to irradiate the subject with radiation at the plurality of radiation source positions according to movement of the radiation source; a procedure of synthesizing the plurality of tomographic images to generate a composite two-dimensional image; and a procedure of displaying the composite two-dimensional image on a display, and in a case where one tissue of a first tissue and a second tissue that are present in the subject in association with each other is selected in the displayed composite two-dimensional image, emphasizing and displaying the selected one tissue and the other tissue associated with the selected one tissue.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Claims 3-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/002,716 A1 (Fukuda US PAP 2021/0082095 A1) in view of Ramsay et al. (US PAP 2018/0109698 A1). 
            With respect to claim 3, copending application’s claims 1 and 9-12 claim the image processing apparatus according to claim 1 but fail to explicitly claim that the processor is further configured to extract the first tissue and the second tissue from the plurality of tomographic images. 
           Ramsay et al. teach an image processing apparatus comprising at least one processor, wherein the processor is configured to: generate a plurality of tomographic images representing a plurality of tomographic planes of a subject by reconstructing a plurality of projection images corresponding to a plurality of radiation source positions which are generated by causing an imaging apparatus to perform tomosynthesis imaging, wherein the processor is further configured to extract the first tissue and the second tissue from the plurality of tomographic images (see paragraphs 0206, 0211-0213, 0120, 0122, 0237 and 0241) in order to improve visualization of possible abnormalities by separating structures overlapping each in the breast structures by user (e. g., radiologist). 
           It would have been obvious before effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to extract desirable images as suggested by Ramsey in the currently claimed invention of applicant to improve visualization of possible abnormalities by separating structures overlapping each in the breast structures by user (e. g., radiologist). 
            With respect to claim 4, copending application’s claims 1 and 9-12 as modified by Ramsay et al. claim the image processing apparatus according to claim 3 but fail to explicitly 
          Ramsay et al. teach an image processing apparatus comprising at least one processor, wherein the processor is configured to: generate a plurality of tomographic images representing a plurality of tomographic planes of a subject by reconstructing a plurality of projection images corresponding to a plurality of radiation source positions which are generated by causing an imaging apparatus to perform tomosynthesis imaging, wherein the processor is configured to extract the first tissue and the second tissue based on an instruction by an operator with respect to the plurality of tomographic images displayed on the display (see paragraphs 0206, 0211-0213, 0120, 0122, 0237 and 0241) in order to improve visualization of possible abnormalities by separating structures overlapping each in the breast structures by user (e. g., radiologist). 
           It would have been obvious before effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to extract and display desirable images as suggested by Ramsey in the currently claimed invention of applicant to improve visualization of possible abnormalities by separating structures overlapping each in the breast structures by user (e. g., radiologist). 
            With respect to claim 5, copending application’s claims 1 and 9-12 claim the image processing apparatus according to claim 1 but fail to explicitly claim that the subject is a breast, the first tissue is a mammary gland, and the second tissue is calcification.
           Ramsay et al. teach an image processing apparatus comprising at least one processor, wherein the processor is configured to: generate a plurality of tomographic images representing a plurality of tomographic planes of a subject by reconstructing a plurality of projection images 
           It would have been obvious before effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide imaging of the mammary gland and calcification as suggested by Ramsey in the currently claimed invention of applicant to improve visualization of possible abnormalities by separating structures overlapping each in the breast structures by user (e. g., radiologist). 
This is a provisional nonstatutory double patenting rejection.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kobayashi (US PAP2020/0372693 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884                                                                                                                                                                                                     /I.K./   March 23, 2022